EXHIBIT 10.57  

TECHNOLOGY CONTRIBUTION & ASSIGNMENT AGREEMENT

 

This Technology Contribution & Assignment Agreement (this “Agreement”) is made
this 6th day of February, 2018 by and between Matthew R. Piazza, an individual
residing at 4300 N. Ocean Blvd., Apt. 6, Delray Beach, Florida 33483 (“Piazza”)
and Advanced Nanofibers, LLC, a Florida limited liability company with its
principal place of business located at 1313 South Killian Drive, Lake Park, FL
33403 (“Advanced”) (Piazza and Advanced may hereinafter be referred to,
individually, as a “Party,” or, jointly, as the “Parties”).

 

WHEREAS, as of the date hereof, Piazza, through a personal ownership stake in an
entity known as Nanotech Fibers LLC, owns and controls a substantial equity
interest in Advanced, and has owned a substantial equity interest in Advanced
since its founding in August, 2016;

 

WHEREAS, Piazza has developed certain materials formulae potentially valuable to
Advanced as it is or may be manifest in existing and/or potential intellectual
property;

 

WHEREAS, Advanced seeks to exploit to the fullest industrial and commercial
potential the product market opportunities afforded by the materials formulae
developed by Piazza, both on their own and when combined with other, related
technologies, adaptations, and/or materials, and Advanced has already invested
significantly in the development of such exploitation;

 

WHEREAS, in exchange for certain economic benefits, Piazza desires to contribute
and assign to Advanced all of his rights, title and interest in and to the
aforementioned materials formulae, and Advanced desires to acquire such rights,
title and interest;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, the Parties hereby agree as follows:

 

1.       Contribution and Assignment. In consideration of (i) all product
development expenditures made by Advanced to date towards the commercialization
of the intellectual property described in Schedule A annexed hereto and made a
part hereof (the “Subject Chemistry & Composition IP”), which, as of the date
hereof it is stipulated and acknowledged by Piazza to have totaled more than
[two hundred and fifty thousand dollars ($250,000)], together with (ii) a good
faith, present commitment on the part of Advanced to continue to invest in such
commercialization, including the bringing of the products embodying or
potentially embodying the Subject Chemistry & Composition IP, all as
specifically identified in Schedule B annexed hereto and made a part hereof, as
it may be amended from time to time (collectively, the “Subject Products”) to
market, the packaging and selling off to one or more third parties the rights of
Advanced to one or more of the Subject Products as determined by Advanced,
and/or to otherwise exploit such Subject Chemistry & Composition IP for profit,
and to bear all of the costs associated with the establishment and maintenance
of the intellectual property associated therewith and/or potentially associated
therewith, including without limitation the filing and pursuit of patent
applications and related intellectual property protections, and (iii) an
agreement to pay to Piazza a percentage, based on the gross profit margins of
the Subject Products manufactured and sold by or for the account of Advanced,
and actually realized by Advanced and not at any time recouped for any reason
whatsoever, as specifically set forth on Schedule C annexed hereto and made a
part hereof, of all annually distributable income of Advanced from and after the
date hereof (the “IP Royalty”), Piazza hereby irrevocably commits, contributes,
conveys and assigns to Advanced all of his rights, title and interest in and to
the Subject Chemistry & Composition IP.

 

2.       Representations and Warranties of Piazza. Piazza hereby represents and
warrants as follows, which representations and warranties shall be deemed
repeated at all times throughout the Term:

 

(a)       Piazza is an individual, with full power and authority to execute and
deliver this Agreement and to consummate the arrangement, understanding and
transactions contemplated hereby.

 

(b)       This Agreement is a valid and legally binding obligation of Piazza,
and is enforceable against Piazza in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

(c)       The execution, delivery and performance of this Agreement by Piazza
and the consummation of the transactions contemplated hereby do not and will not
(i) result in a violation of any statute, rule, regulation, ordinance, order,
judgment, decree, rule or regulation of any court or any governmental agency or
body applicable to Piazza, (ii) violate or result in a material breach of or
constitute an event of default (or an event which might, upon the passage of
time or the giving of notice, or both, constitute an event of default) under any
provision of any agreement or instrument to which Piazza or any of his assets
are subject, or (iii) result in acceleration or cancellation of any obligation
under, or give rise to a right by Piazza to terminate or amend his obligations
under, any mortgage, deed of trust, conveyance to secure debt, note, loan,
indenture, lien, contract or governmental certification, license or permit
(other than any governmental permits for which transfer is not permitted by law
or the issuing authority), instrument, order, judgment or decree or other
material arrangement or commitment to which Piazza or any of his assets are
subject.

 

(d)       No consent, approval, order or authorization of, or registration,
declaration or filing with, any other party or any federal, state or local
government agency or entity is required by Piazza in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby or the performance by Piazza of its obligations under this
Agreement.

 

(e)       Piazza possesses all rights, title and interest in and to the Subject
Chemistry & Composition IP, and all rights, free of any conflict or third party
claims, or reasonably alleged conflict or third party claims, to convey the
Subject Chemistry & Composition IP as contemplated by this Agreement, including
without limitation any potential conflicts or claims of infringement (i) on the
part of CarpenterCrete LLC or any affiliates (including without limitation
CarpenterStone), principals, or assignees thereof or successors-in-interest
thereto, and/or (ii) arising out of any alleged infringement of U.S. Patent
Publication Number US8382893B1 (Application Filing Date: 2012-03-09) or U.S.
Patent Publication Number US7147706B1 (Application Filing Date: 2002-08-29).

 

(f)       The intellectual property reflected by the Subject Chemistry &
Composition IP does not infringe in any way on any patents in relation to which
Piazza is identified as a contributing inventor, including without limitation
U.S. Patent Publication Number US8382893B1 (Application Filing Date: 2012-03-09)
and U.S. Patent Publication Number US7147706B1 (Application Filing Date:
2002-08-29).

 





3.       Representations and Warranties of Advanced. Advanced hereby represents
and warrants as follows, which representations and warranties shall be deemed
repeated at all times throughout the Term:

 

(a)       Advanced is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Florida, and has
full power and authority to execute and deliver this Agreement and to consummate
the arrangement, understanding and transactions contemplated hereby, and has
duly authorized the execution, delivery and performance of this Agreement by all
necessary company action.

 

(b)       This Agreement is a valid and legally binding obligation of Advanced,
and is enforceable against Advanced in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

(c)       The execution, delivery and performance of this Agreement by Advanced
and the consummation of the transactions contemplated hereby do not and will not
(i) result in a breach or violation of any provision of any of Advanced’s
organizational documents (i.e., certificate of formation and operating
agreement, in each case as amended to date) or in a violation of any statute,
rule, regulation, ordinance, order, judgment, decree, rule or regulation of any
court or any governmental agency or body applicable to Advanced, (ii) violate or
result in a material breach of or constitute an event of default (or an event
which might, upon the passage of time or the giving of notice, or both,
constitute an event of default) under any provision of, result in acceleration
or cancellation of any obligation under, or give rise to a right by Advanced to
terminate or amend its obligations under, any mortgage, deed of trust,
conveyance to secure debt, note, loan, indenture, lien, contract or governmental
certification, license or permit (other than any governmental permits for which
transfer is not permitted by law or the issuing authority), instrument, order,
judgment or decree or other material arrangement or commitment to which Advanced
is subject.

 

(d)       No consent, approval, order or authorization of, or registration,
declaration or filing with, any other party or any federal, state or local
government agency or entity is required by Advanced in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby or the performance by Advanced of its obligations under this
Agreement.

 

4.       Covenants of Piazza. In addition to all of Piazza’s other obligations
set forth in this Agreement:

 

(a)       From and after the date hereof, and for so long as he holds a
beneficial ownership interest in Advanced, Piazza covenants that he shall
promptly execute such documents and other instruments, and take such further
actions, as may be reasonably requested by Advanced from time to time to carry
out the intentions and provisions of this Agreement.

 

(b)       From and after the date hereof, and for so long as he holds a
beneficial ownership interest in Advanced, Piazza covenants that he shall
promptly notify Advanced, and divulge, disclose and surrender to Advanced, in
each case in writing, any and all ideas that occur to him and that might
reasonably be construed as falling within the definition of Subject Chemistry &
Composition IP set forth in Schedule A to this Agreement, and, as appropriate,
inform Advanced as part of such notification that any such ideas be added to the
list of Subject Products set forth in Schedule B to this Agreement.

 

(c)       From and after the date hereof, and for so long as he holds a
beneficial ownership interest in Advanced plus an additional period of five (5)
years thereafter, Piazza covenants that he shall refrain from engaging or
assisting in any business, or acquiring any equity interest in any business that
would constitute anything other than a strictly passive investment in a public
company, in either case that is directly or indirectly competitive with Advanced
or any of the Advanced Products.

 

(d)       From and after the date hereof, and for an indefinite period, Piazza
shall indemnify and hold harmless Advanced and Findex.com, Inc., and each of
their respective managers, officers, directors, principals, affiliates, agents
and attorneys against any and all losses, claims, demands, liabilities and
expenses (including reasonable legal or other expenses as such are incurred)
incurred by each such entity or person in connection with the defending or
investigating of any losses, claims demands, liabilities, penalties, or
associated expenses, whether or not resulting in any liability to such entity or
person, to which any such indemnified party may become subject insofar as any
such losses, claims, demands, liabilities, penalties and/or associated expenses
(a) arise out of or are based upon any untrue statement or not unreasonably
alleged untrue statement of Piazza of a material fact contained in this
Agreement, or (b) arise out of or are based upon any breach of any
representation, warranty or agreement of Piazza contained herein.

 

5.       Miscellaneous.

 

5.1       Notices. All notices and other communications hereunder shall be in
writing, addressed to the other Party at the address provided in the preamble to
this Agreement or such other address as shall have been provided in writing to
the notifying Party by the recipient Party following the date hereof, and shall
be deemed to have been duly given (i) three (3) business days after mailing if
mailed by certified or registered mail, return receipt requested; (ii) one
business day after delivery by Federal Express or UPS, if sent for overnight
delivery with fees prepaid; (iii) upon receipt if sent via email; or (iv) upon
receipt if delivered personally.

 

5.2       Assignment.

 

5.2.1       Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be transferred, assigned, conveyed or delegated by
either Party, in whole or in part, without the prior, written consent of the
other Party, and any attempt to make any such transfer, assignment or delegation
without such consent shall be null and void; provided, however, that (i)
Advanced shall have and maintain the right at all times hereunder to transfer,
assign, convey, and/or delegate any or all of its rights, interests and/or
obligations hereunder without obtaining the consent of Piazza where such
transfer, assignment, and/or delegation shall occur in connection with any sale
of Advanced, whether through merger or otherwise, or all or substantially all of
its assets, and (ii) this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors, legal representatives and
permitted assigns of Advanced.

 

5.2.2       The rights in and to the Subject Chemistry & Composition IP assigned
and conveyed by this Agreement to Advanced shall be freely licensable,
re-assignable and/or conveyable to any third parties by Advanced at any time
from and after the date hereof, in whole or in part, without the consent of
Piazza, and Piazza shall be required to promptly take any and all reasonable
steps requested by Advanced to carry out any such contemplated license,
re-assignment, and/or conveyance.

 

5.3       Modification and Waiver. No modification, amendment or waiver of any
provision of this Agreement shall be valid or binding unless in writing and
executed by both of the Parties. Any other purported modification, amendment or
waiver of any provision of this Agreement shall be null and void for all
purposes. No waiver by any Party of any breach, or the failure of any Party to
enforce any of the terms and conditions of this Agreement, shall affect, limit
or waive that Party’s right to enforce and compel compliance with all terms and
conditions of this Agreement, or to terminate this Agreement in accordance with
its terms.

 

5.4       Invalidity or Illegality. In the event any provision of this Agreement
shall be declared to be void, invalid or unlawful by any court or tribunal of
competent jurisdiction, such provision shall be deemed severed from the
remainder of this Agreement and the balance shall remain in full force and
effect. The Parties shall undertake to replace the invalid, ineffective, or
unenforceable provisions with valid, effective, and enforceable provisions,
which, in their commercial effect, approximate as closely as possible the
intentions of the Parties as expressed in the then-declared invalid,
ineffective, or unenforceable provision.

 

5.5       Governing Law; Forum Selection. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida, without
regard to the conflict of laws principles thereof. Any dispute between the
Parties surrounding the interpretation or meaning of any provision of this
Agreement, or any of the benefits, duties or obligations of the Parties arising
under this Agreement, shall be brought and litigated in the State of Florida,
and, to the extent jurisdiction exists, the superior courts of Palm Beach
County, Florida, and the Parties acknowledge and agree that this Agreement has
been made and entered into in such county, and both Parties waive any argument
that either of them may have that such forum in or will be inconvenient.

 

5.6       Entire Agreement; Waiver. This Agreement, including both the Subject
Chemistry & Composition IP schedule annexed hereto as Schedule A and referenced
in Section 1 of this Agreement and the Subject Products schedule annexed hereto
as Schedule B and referenced in Section 1 of this Agreement, constitutes the
entire and complete agreement and understanding between the Parties relating to
the subject matter of this Agreement and supersedes any prior negotiations,
understandings, or agreements, whether written or oral, relating to the subject
matter of this Agreement. No amendment to or waiver of any provision of this
Agreement shall be effective unless it is reduced to writing and signed by both
Parties, no waiver of any provision of this Agreement shall be deemed to arise
from any inaction by a Party or any course of dealing between the Parties, and
any waiver of any otherwise enforceable provision of this Agreement shall relate
strictly to the particular instance to which such waiver applies, even if
recurring.

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed on its behalf by its duly authorized officer, all as of the day
and year first written above.

 

 

 

________________________________

Matthew R. Piazza

 

 

ADVANCED NANOFIBERS, LLC

 

 

 

By: _____________________________

Printed Name: James S. Bond

Title: Manager For Financial Affairs

 

 

 

Schedule A

 

 

“Subject Chemistry & Composition IP”

 

Whatever intellectual property currently and rightfully exists in the name of
Piazza or any one or more of his designee(s) and/or assigns, or to which Piazza
has any enforceable or defensible legal rights or claims, and whatever
intellectual property may hereinafter come to exist from this day forward in the
name of Piazza or any one or more of his designee(s) and/or assigns, or to which
Piazza may from this day forward come to have any enforceable legal rights or
claims, in each case relative to the production of additive-based formulae for
cement or the production of concrete or stucco/mortar, including without
limitation liquid and/or dry so-called “admixtures” (or “admixes,” as they are
commonly referred to) for concrete or stucco/mortar, which substances have the
effect of transforming the concrete or stucco/mortar end-product, once mixed and
cured, into a relatively high-performance or otherwise higher quality
end-product which is either materially denser, stronger, more resistant to
degradation, durable or impenetrable, and/or lighter than comparable end-product
available in the market (on a per-unit basis), and/or otherwise more effective
for any purposes that such materials might conceivably be used, and/or that
enables it to cure faster than comparable end-product available in the market
(on a per-unit basis), and which formulae (A) may or may not include, as
packaged in product form, a combination of both one or more liquid components
and one or more semi-liquid, viscous and/or dry components, (B) may or may not
include, as constituent components, one or more commercially available concrete
admixtures, [*] or another substitute therefore, polymer-based fibers (whether
polypropylene, polyethylene, polyvinyl alcohol, or otherwise), other
non-polymer-based fibers, nanofibers, nanotubes, nanoparticles and/or other
performance-enhancing additives or aggregate, and which formulae (C) may have
(i) residential, commercial and/or industrial application to precast lightweight
(including ultra-lightweight) cementitious and/or concrete products, (ii)
pour-in-place, tilt-up concrete and/or other non-precast applications, and/or
(iii) any other products, including those in which the material is used as a
substitute for other materials such as Kevlar, in each case [(i), (ii), and
(iii)] including without limitation each of the Subject Products identified in
Schedule B of this Agreement, which is incorporated by reference herein, and any
products reasonably related to the Subject Products or derived therefrom, in
each case whether consisting of patents, patentable ideas or other content,
trade secrets, and/or other proprietary intellectual property rights, together
with all future modifications, enhancements, and adaptations thereof and/or
improvements thereon.

 





*This material has been omitted pursuant to a request for confidential treatment
and is being filed separately with the Commission.



 

Schedule B

 

 

“Subject Products”

 

·Ultra-Lightweight Stucco Formula AdPack

 

·Ultra High Performance (Non-Ultra-Lightweight) Stucco Formula AdPack

 

·Ultra-Lightweight Precast Manufactured Stone Panels, Veneer and Trim Formula
AdPack

 

·Ultra-Lightweight (Precast) Pavers and Flooring Tiles Formula AdPack

 

·Ultra-Lightweight (Precast) Roofing Tiles Formula AdPack

 

·Ultra-Lightweight Precast Architectural Trim and Pieces Formula AdPack

 

·Ultra-Lightweight (Precast) Concrete Blocks Formula AdPack

 

·Ultra-Lightweight (Precast) Hollow-Core Slab/Panel Formula AdPack

 

·Ultra-Lightweight Precast Solid Wall, Barrier and Panel Formula AdPack

 

·Ultra-Lightweight Formula AdPack for any other precast application

 

·Ultra-High-Performance Ready-Mix or Other Pour-in-Place

 

  

Schedule C

 

IP Royalty Percentage Rate

 

Gross Margin Actually Realized By Advanced  Percentage Up To 35%   0% 35-45% 
 1% 45.01-55%   2% 55.10-65%   3% 65.01-75%   4% 75.01% or More   5%

 

 

 

 

 

 

 

